DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2022 was filed after the mailing date of the instant application on 07/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Lefkowitz on 08/18/2022.

The application has been amended as follows: 
Please delete option 30 from the definition of “L” in claims 1 and 22.

An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 8/18/2022, Gregory Lefkowitz requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 04-1679 the required fee of $ 200 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4, 11-12, 14, 17-18 and 20-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
What is claimed in independent claim 1 is a mononuclear tetradentate platinum or palladium compound that features an inventive pendant -L-R group, and the L group has a specific structure and bonding pattern in such that at least one non-hydrogen atom of the substituent R group stacks above the tetradentate metal complex.
A search of the prior art did not identify the claimed invention.
With respect to claim 1, the closest identified art is Li et al. (US 2015/0194616 A1).
Li teaches platinum tetradentate structures with pendant luminophores which can be introduced onto the ligand of metal complexes in order to change the singlet and triplet energy states of the metal complexes, which all may affect the optical properties of the complexes. The pendant luminophore of Li can be equated to the L-R substituent of the claimed invention. However, Li does not teach, nor fairly suggest any of the specific combinations of luminophores, or highly-strained bonding patterns in the instant claim that cause the R group to stack above the metal complex. Therefore, neither Li, nor the broader prior art provide teaching and/or motivation that would lead one of ordinary skill in the art to arrive at the claimed invention. 
What is claimed in independent claim 24 is 51 specific metal complex structures.
A search of the prior art did not identify the claimed invention.
With respect to claim 24, the closest identified art is Li et al. (US 2015/0194616 A1).
Li teaches platinum tetradentate structures with pendant luminophores which can be introduced to the ligand of metal complexes in order to change the singlet and triplet energy states of the metal complexes, which all may affect the optical properties of the complexes. However, Li does not teach, nor fairly suggest any of the specific combinations of luminophores, or highly-strained bonding patterns in the instant claim 24. Furthermore, the prior art does not teach modifying the luminophores of Li in such a ways that they would have the structure of the instant compounds. Therefore, neither Li, nor the broader prior art provide teaching and/or motivation that would lead one of ordinary skill in the art to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789